Citation Nr: 1519000	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for status post L4-L5 laminectomy.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for left foot drop.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967, and is a recipient of the Combat Infantry Badge and Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.


FINDINGS OF FACT

1.  In resolving all doubt in the Veteran's favor, a left hip disability is related to service. 

2.  In resolving all doubt in the Veteran's favor, a status post L4-L5 laminectomy is related to service.

3.  In resolving all doubt in the Veteran's favor, a left knee disability is related to service.

4.  In resolving all doubt in the Veteran's favor, left foot drop is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(d), (2014).

2.  The criteria for service connection for status post L4-L5 laminectomy are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(d), (2014).

3.  The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(d), (2014).

4.  The criteria for service connection for left foot drop are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(d), (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A combat veteran may invoke the section 1154(b) presumption to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The Veteran need only show that there is an approximate balance between positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran reports rappelling out of helicopters to the ground, a 25 to 30 foot drop, multiple times.  He reports that he was injured one particular time when he had to twist his body to avoid an obstacle, landing hard.  He reports not being able to get up right away and being taken out of the field to a medical camp for a period of time, where he was treated for pain and then sent back to the field.  The Veteran also reports an incident when he was being chased by enemy soldiers and he fell in the water, hurting his hip again.  

Moreover, the Board notes that the Veteran received wounds during service.  In fact, as the RO noted in its June 1968 rating decision, "Veteran received Purple Heart and undoubtedly received multiple gunshot wounds or grenade wounds in a fire fight and was treateat a field hospital, according to his statement.  Current exam shows no definite evidence of disability, however." (emphasis added).  In the coding on the rating decision, the RO noted "MULTIPLE GUNSHOT WOUNDS, RIGHT ARM, BACK, AND LEGS."    

Although there are negative VA nexus opinions, the Board assigns them little weight.  The primary problem with the May 2012 VA examination report is that the examiner did not adequately consider the Veteran's statements concerning incidents in service wherein he injured his hip, back, and knee.  Instead, her opinions-that his claimed conditions are not related to service-are based on a lack of documentation in his STRs of any injuries.  This is an insufficient rationale for a negative opinion, especially in light of the fact that the Veteran's injuries occurred during combat operations.  He alleges that he injured his back, left hip, and left knee after rappelling out of a helicopter and twisting to avoid falling on something, and landing hard on his left side.  He alleges he reinjured his left hip falling in a creek while running away from enemy soldiers.  See Hearing transcript, pages 4-6.  These allegations fall squarely within the "combat presumption," contained at 38 C.F.R. § 3.304(d), which the Veteran has argued.  As these injuries conform to the circumstances, conditions, and hardships of such service, the Board finds he has established that they occurred while in service.  

Another problem with the May 2012 VA examination report is the opinion pertaining to his lumbar spine.  The examiner opined that he entered service with back spasms, as mentioned on the April 1965 Report of Medical History, due to a car accident, which was the more likely cause of his current disability.  She did not make the correct findings pertaining to a pre-existing condition, as the Veteran has also correctly argued.  See 38 C.F.R. § 3.304(b).  Specifically, she did not point to the clear and unmistakable evidence leading her to conclude that he entered service with a lumbar spine disability, nor to the evidence the led her to conclude that his lumbar spine was not aggravated during service.  

The Veteran served in combat and his contentions are consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injuries.  In addition, the medical evidence shows that the Veteran has been diagnosed with various orthopedic disabilities and he reports the onset of the conditions (manifested by pain) during combat service in Vietnam.  Further, the Board finds that he is both competent to report this pain during and since serving in combat in Vietnam and that his account of having pain since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his orthopedic disabilities became manifest during his combat service.  See Reeves.  In light of his in-service experiences, the credible history of pain in and since service, and the current diagnoses, the Board finds that service connection for all of the claimed disabilities is warranted because the disabilities had their onset in service.  


ORDER

Service connection for a left hip disability is granted.

Service connection for status post L4-L5 laminectomy is granted.

Service connection for a left knee disability is granted.

Service connection for left foot drop is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


